DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The instant application having Application No. 17/315,626 filed on 5/10/2021 is presented for examination by the Examiner. Claims 19-36 are currently pending in the present application.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of Applicant's claim for priorities as listed in paragraph [0001] of the Amended Specification filed on 5/10/2021.
Drawings
The Applicant's drawings filed on 5/10/2021 are acceptable for examination purpose.

Claim Objections
Claims 19 and 28 are objected to because of the following informalities:
	Claims 19 and 28 recite “identify one or more n-grams based on the one or more words identified in the one or more files, wherein an n-gram is one or more combinations of the one or more words” which should be written as “identify one or more n-grams based on the one or more words identified in the one or more relevant files, wherein an n-gram is one or more combinations of the one or more words”.
	Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10 and 19 of the U.S. Patent Application number 10,423,628 B2 contain every element of claims 19 and 28 of the instant application respectively and as such anticipate(s) claims 19 and 28 of the instant application.
Initially, it should be noted that the instant application and the patent application 10,423,628 B2 have the same inventive entity. The inventors and/or assignee for the patent application and the instant application are Greg Bolcer, John Petrocik, Alan Chaney, Nirmisha Bollampalli, Andrey Mogilev and Kevin Watters as the inventors; and Bitvore Corporation as the assignee.

Claims 1, 7 and 13 of the U.S. Patent Application number 11,048,710 B2 contain every element of claims 19 and 28 of the instant application respectively and as such anticipate(s) claims 19 and 28 of the instant application.
Initially, it should be noted that the instant application and the patent application 11,048,710 B2 have the same inventive entity. The inventors and/or assignee for the patent application and the instant application are Greg Bolcer, John Petrocik, Alan Chaney, Nirmisha Bollampalli, Andrey Mogilev and Kevin Watters as the inventors; and Bitvore Corporation as the assignee.

	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).” ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The enablement of the present invention is provided in the paragraphs [00120] and [00128] – [00130], and Figure 17 of the Applicant’s instant disclosure which disclose “Figure 17 illustrates an example vector analysis embodiment utilizing a machine learning algorithm to generate a model document that will later be used to compare to one or more unknown documents in order to assign each unknown document a score” (see e.g., paragraph [00120]), and the determined perfect document is then used to compare against one or more unknown documents in order to assign each unknown document a relevant score, and display the unknown documents having highest relevant scores.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19, 20, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per claims 19 and 28, the claims recite “perform vector analysis on the one or more relevant files to produce information about an unknown file” which renders the claims indefinite. The claims and the specification provide no guidance as how the “vector analysis” is being performed? And what type/kind of “information” is being produced? However, the paragraph [00120] in the Applicant’s instant specification describes “Figure 17 illustrates an example vector analysis embodiment utilizing a machine learning algorithm to generate a model document that will later be used to compare to one or more unknown documents in order to assign each unknown document a score.” Clarifications are respectfully required.
	
	As per claims 19 and 28, the claims recite “produce a document vector based on averages of the plurality of first scores, wherein the document vector comprises a document for the one or more semantic concepts” wherein the “document vector” is being produced, however the “document vector” renders the claims as indefinite. The claims provide no guidance as on what purpose the “document vector” is recited in the claims and/or how the “document vector” is being utilized/used for tangible result(s) as an essential matter described by the Applicants as necessary to practice the invention. See MPEP § 2172.01. Clarification is respectfully required.

	As per claims 20 and 29, the claims recite “identify one or more files according to the search query” which renders the claims indefinite because it is unclear as whether the “one or more files” is/are new or from the “one or more relevant files”. Clarification is respectfully required.

	Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

Allowable Subject Matter
Claims 19-36 would be allowable if rewritten or amended to overcome the claim objection, the double patenting rejection, and the rejections under the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
After conducting different searches in PE2E - SEARCH, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlines limitations of (in combination withal other features in the claim):
	“receive one or more relevant files identified according to one or more semantic concepts;
	identify one or more words in the one or more relevant files;
	count of each of the one or more words for each of the one or more relevant files; identify one or more n-grams based on the one or more words identified in the one or more files, wherein an n-gram is one or more combinations of the one or more words;
	produce a plurality of first scores, wherein each first score of the plurality of first scores is based on a term frequency and a global document frequency for each of the one or more words of each of the one or more n-grams of each of the one or more relevant files;
	perform vector analysis on the one or more relevant files to produce information about an unknown file; and
	produce a document vector based on averages of the plurality of first scores, wherein the document vector comprises a document for the one or more semantic concepts”, as recited in the independent claims 19 and 28.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	See attached form PTOL-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        8/13/2022